Case 1:17-cv-02762-PAB-NRN Document 49 Filed 08/19/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 17-cv-02762-PAB-NRN

  GENTLE GIANT MOVING CO., INC.,

        Plaintiff,

  v.

  GENTLE GIANT MOVING AND STORAGE INC.,
  JOSE M. ESQUIVEL,
  ITAMAR FRIEDMAN, SR., and
  EMPIER MOVING AND STORAGE SERVICES CO.,

        Defendants.


                                           ORDER


        This matter is before the Court on plaintiff Gentle Giant Moving Co., Inc.’s

  Additional Motion for Default Judgment on the Issue of Injunctive Relief Against

  Defendants Gentle Giant Moving and Storage, Inc., Empier Moving and Storage

  Services Co., Jose M. Esquivel and Itamar Friedman, Sr. Pursuant to Order of

  September 04, 2019 [Docket No. 45]. The Court has jurisdiction pursuant to 28 U.S.C.

  §§ 1331 and 1338 and 15 U.S.C. § 1121.

         On November 11, 2017, plaintiff filed this lawsuit against defendants Gentle

  Giant Moving and Storage Inc., Empier Moving and Storage Services Co. (collectively,

  “the corporate defendants”), Jose M. Esquivel, and Itamar Friedman, Sr. (collectively,

  “individual defendants”) (collectively, “defendants”). Docket No. 1. In its complaint,

  plaintiff raised claims of trademark infringement under federal and Colorado law, unfair
Case 1:17-cv-02762-PAB-NRN Document 49 Filed 08/19/20 USDC Colorado Page 2 of 7




  competition, and deceptive trade practices. Docket No. 1 at 12-16. After plaintiff

  initiated this lawsuit, defendants were properly served, Docket No. 7, and filed an

  answer on December 26, 2017. Docket No. 11. However, since answering, defendants

  have been unresponsive. Specifically, the corporate defendants failed to retain new

  counsel after their counsel withdrew, despite the magistrate judge’s order to do so, see

  Docket No. 29 at 2, and failed to appear at a show-cause hearing to demonstrate why

  default judgment should not enter against them for failure to retain counsel and obey a

  court order. Docket No. 34 at 3; Docket No. 35 at 1. 1 Moreover, all defendants failed

  to respond to plaintiff’s discovery requests, see Docket No. 32 at 2-3, even after the

  magistrate judge ordered defendants to do so. See Docket No. 37 at 1; Docket No. 42

  at 2.

          On October 23, 2018, plaintiff filed a Motion for Sanctions and Application for

  Default Judgment Against Defendants Jose M. Esquivel, and Itamar Friedman, Sr.

  Docket No. 42.2 In this motion, plaintiff moved for entry of default judgment against all

  defendants. Id. at 1. On September 4, 2019, the Court granted the motion in part and

  denied the motion without prejudice in part. Docket No. 44. The Court found that

  plaintiff was entitled to a default judgment against all defendants, id. at 8, and

  determined that injunctive relief was appropriate to prevent future trademark



          1
          The magistrate judge recommended that the Court enter default against the
  corporate defendants and allow plaintiff to file a motion for default judgment as to those
  defendants. Docket No. 36 at 3. Defendants di d not object to the recommendation.
          2
          Although the motion’s title references just the two individual defendants, the
  motion seeks sanctions against all defendants. Docket No. 42 at 1, 7.

                                               2
Case 1:17-cv-02762-PAB-NRN Document 49 Filed 08/19/20 USDC Colorado Page 3 of 7




  infringement. Id. at 14.3 However, the Court found that plaintiff’s request for injunctive

  relief was insufficiently specific for the Court to enter any relief. Id. at 15;4 see also

  Fed. R. Civ. P. 65(d)(1)(C) (“Every order granting and injunction . . . must . . . describe

  in reasonable detail – and not by referring to the complaint or other document – the act

  or acts restrained or required.”). As a result, the Court denied plaintiff’s motion without

  prejudice to the extent that it sought entry of injunctive relief against defendants.

  Docket No. 44 at 21. The Court ordered that any additional motion for default judgment

  should be filed by September 20, 2019. Id.

         On that date, plaintiff filed its additional motion for default judgment. Docket No.

  45. In this motion, plaintiff clarified the permanent injunctive relief that it seeks, namely,

  a permanent injunction enjoining each of the defendants, including all of their owners,

  officers, agents, servants, employees, representatives, assigns, affiliates, and

  subsidiaries from each of the following acts:

         1. Using the trademarks GENTLE GIANT or GENTLE GIANT MOVING
         COMPANY (individually referred to as “any of Plaintiff’s Marks” and


         3
            The Court’s analysis on the appropriateness of the injunctive relief was set out
  in its previous order, see Docket No. 44 at 9- 14, and will not be repeated here.
         4
           In its original default judgment motion, plaintiff had requested a permanent
  injunction enjoining defendants from “directly or indirectly engaging in any activity
  constituting an infringement of the GENTLE GIANT Marks, or of Gentle Giant Moving
  Co., Inc’s rights in, or right to use or exploit, the GENTLE GIANT Marks,” or by “directly
  or indirectly using any false designation of origin or false or misleading representation
  that can or is likely to lead the trade or public or individuals erroneously to believe that
  any service, and/or other item has been manufactured, assembled, produced,
  distributed, displayed, sponsored, approved or authorized by . . . Gentle Giant Moving
  Co., Inc., when such is not true in fact,” or “assisting, aiding or abetting any other
  person or business entity in engaging in or performing any of the activities listed
  above.” Docket No. 42 at 8, ¶ 3.

                                                 3
Case 1:17-cv-02762-PAB-NRN Document 49 Filed 08/19/20 USDC Colorado Page 4 of 7




         collectively referred to as “Plaintiff’s Marks”) in conjunction with any
         advertising, marketing, promotion, or selling of goods or services whether
         electronic or otherwise, unless the Defendant in question first obtains
         express consent of Plaintiff for the same;

         2. displaying Plaintiff’s Marks on any property of the Defendants,
         including their moving vehicles, moving boxes, and their premises,
         whether physical or online;

         3. permitting any third party acting under the control of any of the
         Defendants to represent to any member of the public or any agent or
         representative of another business that any of the Defendants are in any
         way affiliated with, sponsored by, endorsed by, operate under the
         direction or consent of, or have a license to use any intellectual property
         owned by Plaintiff, unless the respective Defendant first obtains express
         written consent of Plaintiff to do the same;

         4. maintaining possession of any document or thing that bears any of
         Plaintiff’s Marks or which bears a designation identifying Plaintiff as the
         origin or source of goods or services provided by any of the Defendants
         or any affiliate thereof, including electronic or physical documents and
         things and including advertising materials;

         5. marking any good or service with any of Plaintiff’s Marks or using a
         designation that identifies Plaintiff as the origin or source of the good or
         service, unless Defendants first obtain express written authorization for
         the same from Plaintiff;

         6. using, registering or applying to register any trademark, service mark,
         trade name, or domain name that includes or incorporates any portion of
         Plaintiff’s Marks protected by its federal registrations or any mark that
         Defendants should reasonably know is likely to be confused with any of
         Plaintiff’s Marks.

         7. soliciting or inducing any third party, including other persons or
         business entities, in engaging in or performing any of the activities listed
         above in paragraphs 1-6; and

         8. assisting, aiding, or abetting any third party, including other persons
         or business entities, in engaging in or performing any of the activities
         listed above in paragraphs 1-6.

  Id. at 3-4.


                                               4
Case 1:17-cv-02762-PAB-NRN Document 49 Filed 08/19/20 USDC Colorado Page 5 of 7




          “Rule 65(d) requires only that the enjoined conduct be described in reasonable,

  not excessive, detail.” Reliance Ins. Co. v. Mast Const. Co., 159 F.3d 1311, 1316 (10th

  Cir. 1998); see also Prairie Band of Potawatomi Indians v. Pierce, 253 F.3d 1234, 1244

  (10th Cir. 2001) (“A preliminary injunction is vague only when the delineation of the

  proscribed activity lacks particularity.”). The Court finds that plaintiff’s motion is

  sufficiently specific to allow the Court to “describe in reasonable detail . . . the act or

  acts restrained or required,” Fed. R. Civ. P. 65(d)(1)(C), and to permit defendants to

  “ascertain from the four corners of the order precisely what acts are forbidden.” IDG

  USA, LLC v. Schupp, 416 F. App’x 86, 88 (2d Cir. 2011) (unpublished). Wherefore, it

  is

          ORDERED that plaintiff’s Additional Motion for Default Judgment on the Issue of

  Injunctive Relief Against Defendants Gentle Giant Moving and Storage, Inc., Empier

  Moving and Storage Services Co., Jose M. Esquivel and Itamar Friedman, Sr. Pursuant

  to Order of September 04, 2019 [Docket No. 45] is GRANTED. It is further

          ORDERED that judgment shall enter in favor of plaintiff and against defendants. 5

  It is further

          ORDERED that defendants Gentle Giant Moving and Storage Inc., Empier

  Moving and Storage Services Co., Jose M. Esquivel, and Itamar Friedman, Sr., and all

  of defendants’ owners, officers, agents, servants, employees, representatives, assigns,



          5
           Because this default judgment is entered pursuant to Rules 16(f) and 37(b)(2)
  rather than Rule 55, “it is not necessary to direct an entry of default prior to the default
  judgment.” Colo. Satellite Broadcasting, Inc. v. Ciphermax, Inc., No. 07-cv-01285-REB-
  MJW, 2008 WL 4080041, at *2 (D. Colo. Sept. 2, 2008).

                                                5
Case 1:17-cv-02762-PAB-NRN Document 49 Filed 08/19/20 USDC Colorado Page 6 of 7




  affiliates, and subsidiaries, are permanently restrained, enjoined, and prohibited, until

  further order of the Court, from:

         1. Using the trademarks GENTLE GIANT or GENTLE GIANT MOVING
         COMPANY (individually referred to as “any of Plaintiff’s Marks” and
         collectively referred to as “Plaintiff’s Marks”) in conjunction with any
         advertising, marketing, promotion, or selling of goods or services whether
         electronic or otherwise, unless the Defendant in question first obtains
         express consent of Plaintiff for the same;

         2. displaying Plaintiff’s Marks on any property of the Defendants,
         including their moving vehicles, moving boxes, and their premises,
         whether physical or online;

         3. permitting any third party acting under the control of any of the
         Defendants to represent to any member of the public or any agent or
         representative of another business that any of the Defendants are in any
         way affiliated with, sponsored by, endorsed by, operate under the
         direction or consent of, or have a license to use any intellectual property
         owned by Plaintiff, unless the respective Defendant first obtains express
         written consent of Plaintiff to do the same;

         4. maintaining possession of any document or thing that bears any of
         Plaintiff’s Marks or which bears a designation identifying Plaintiff as the
         origin or source of goods or services provided by any of the Defendants
         or any affiliate thereof, including electronic or physical documents and
         things and including advertising materials;

         5. marking any good or service with any of Plaintiff’s Marks or using a
         designation that identifies Plaintiff as the origin or source of the good or
         service, unless Defendants first obtain express written authorization for
         the same from Plaintiff;

         6. using, registering or applying to register any trademark, service mark,
         trade name, or domain name that includes or incorporates any portion of
         Plaintiff’s Marks protected by its federal registrations or any mark that
         Defendants should reasonably know is likely to be confused with any of
         Plaintiff’s Marks.

         7. soliciting or inducing any third party, including other persons or
         business entities, in engaging in or performing any of the activities listed
         above in paragraphs 1-6; and


                                               6
Case 1:17-cv-02762-PAB-NRN Document 49 Filed 08/19/20 USDC Colorado Page 7 of 7




        8. assisting, aiding, or abetting any third party, including other persons
        or business entities, in engaging in or performing any of the activities
        listed above in paragraphs 1-6.



        DATED August 19, 2020.

                                          BY THE COURT:


                                          ____________________________
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             7
